Citation Nr: 0313854	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
of the left index finger. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh




INTRODUCTION

The veteran served on active duty from November 1941 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
residuals of an injury of the left index finger.  

We note that in December 2002 the Board issued a development 
memo ordering that the veteran be provided with a VA medical 
examination, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)) which was then in effect.  The requested 
examination was conducted in March 2003 and the report of 
this examination has been associated with the claims folder.  
During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
However, in view of our favorable determination of the issue 
on appeal granting the full benefit sought, a waiver of first 
review of the evidence by the agency of original jurisdiction 
is unnecessary.  We will therefore proceed with appellate 
review of the veteran's claim.



FINDINGS OF FACT

The veteran currently has a scar measuring approximately 1.0 
centimeter over the radial volar aspect of the tip of his 
left index finger with decreased sensation and flexion 
contracture which are residuals of an injury which was 
sustained during his period of active duty.
 
CONCLUSION OF LAW

The grant of service connection is warranted for residuals of 
an injury to the volar aspect of the left index finger with a 
scar and decreased sensation.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.




Factual Background

The veteran's service records show that he served on active 
duty as a cook aboard a United States Coast Guard vessel 
during World War II.  His service medical records do not show 
treatment for an injury of his left index finger during 
active duty, nor do they note the presence of any residuals 
of a left index finger injury on separation examination in 
March 1946.

The veteran filed his claim for VA compensation for residuals 
of a left index finger injury in December 1999.  In September 
2002 he appeared at the RO to present oral testimony in 
support of his claim before the undersigned Veterans Law 
Judge.  The transcript of his hearing shows, in pertinent 
part, that he reported that during active duty while serving 
as his ship's cook he accidentally sustained a deep cut of 
his left index finger when his hand slipped while slicing 
bacon with a knife.  According to his testimony the shipboard 
pharmacist mate treated him.  The pharmacist mate wanted to 
suture the cut but was unable to obtain the necessary 
equipment to do so and treated the wound with a daily changes 
of dressings until it healed.  The veteran testified that his 
current residuals of this old injury were the scar from the 
cut and numbness in his left index finger with painful 
oversensitivity.

The report of a March 2003 VA examination of the veteran's 
left hand shows that the examiner noted the aforementioned 
history of traumatic cutting injury to the veteran's left 
index finger in service.  The veteran is right-handed and the 
affected finger is on his minor upper extremity.  Physical 
examination revealed a scar over the volar aspect of the tip 
of the left index finger which measured approximately 1.0 
centimeter.  Testing revealed some decreased sensation on the 
radial aspect of his left index finger with decreased 
dexterity and impairment of his ability to perform tasks such 
as buttoning and unbuttoning his shirt and picking up and 
grasping objects.  The examiner's impression was decreased 
sensation in the ulnar aspect of the tip of the veteran's 
left index finger and decreased flexion contracture at the 
distal interphalangeal and proximal interphalangeal joints of 
the left index finger which impaired his ability to pick up 
small objects.  The examiner's opinion was that it appeared 
more likely than not that some of the veteran's loss of 
motion and loss of sensation in his left index finger was due 
to his injury of this digit during active duty.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disability diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

In the present case, although there are no corroborative 
objective medical records from the veteran's period of 
military service which show that he was ever treated for an 
injury of his left index finger, we find that the veteran has 
presented credible testimony supporting his factual assertion 
that he sustained a cutting injury to his left index finger 
during military service while preparing meat in the 
performance of his duties as a shipboard cook.  The facts 
purported by his account are consistent with the hazards 
associated with such an occupation and there is no other 
evidence associated with the claims file which challenges the 
veracity of his testimony.  The findings of the physician who 
conducted the March 2003 VA examination also supports the 
veteran's claim as the physician determined that the 
veteran's current left index finger pathology is consistent 
with his statements regarding his history of a cutting injury 
to this digit while in active duty.  We find that the facts 
of the case are in relative equipoise and therefore will 
confer the benefit of the doubt in favor of the veteran's 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection is granted for residuals of an injury of 
the left index finger, manifested by a scar measuring 
approximately 1.0 centimeter over the radial volar aspect of 
the tip of his left index finger with decreased sensation and 
flexion contracture, subject to the applicable laws and 
regulations which govern awards of VA compensation.  See 38 
C.F.R. § 3.400 (2002).

ORDER

Service connection for residuals of an injury to the volar 
aspect of the left index finger with a scar and decreased 
sensation is granted.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

